DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification
SMDL# 11-010
ACA# 20

Dear State Medicaid Director:
This letter provides guidance to States on the implementation of Section 10202 of the Affordable
Care Act, which establishes the “State Balancing Incentive Payments Program.” hereafter referred to
as the Balancing Incentive Program.
The Balancing Incentive Program provides a strong financial incentive to stimulate greater access to
non-institutionally based long-term services and supports (LTSS). This provision will assist States in
transforming their long-term care systems by improving systems performance and efficiency,
creating tools to facilitate person-centered assessment and care-planning, as well as enhancing quality
measurement and oversight. In addition, the Balancing Incentive Program provides new
opportunities to serve more individuals in home and community-based settings, adding to the
available tools for realization of the integration directive included in the Americans with Disabilities
Act (ADA), as upheld by the Olmstead decision.
This letter provides a high-level overview of the Balancing Incentive Program, along with the
required structural changes and timeframes for implementation. As described in more detail in the
accompanying application, the funding authorized in Section 10202 of the Affordable Care Act will
provide an increased Federal Medical Assistance Percentage (FMAP) payment to States participating
in the Balancing Incentive Program for non-institutional LTSS and will be made available as a noncompetitive grant to States. This letter and the accompanying application serve as a notice of this
funding opportunity. All questions regarding this opportunity, as well as all application materials,
should be sent to Balancing-Incentive-Program@cms.hhs.gov.
Background
Effective October 1, 2011, the Balancing Incentive Program offers a targeted increase in the FMAP
for non-institutional LTSS to States that undertake structural reforms to increase access to noninstitutional LTSS. The enhanced matching payments are tied to the percentage of a State’s noninstitutional LTSS spending, with lower FMAP increases going to States with a less significant need
for reforms. Total funding over the four-year period (October 1, 2011 – September 30, 2015) cannot
exceed $3 billion in Federal increased matching payments.

Page 2 - State Medicaid Director

Implementation of Structural Changes
As part of the Balancing Incentive Program application, the State agrees to make the following
structural changes:
1. A No Wrong Door–Single Entry Point system (NWD/SEP);
2. Conflict-free case management services; and
3. A core standardized assessment instrument.
States must provide a letter of commitment to make the required structural changes and submit a
work plan for the implementation of the structural changes within six months from the date of
application submission. The draft work plan must demonstrate that the structural changes will be in
effect no later than September 30, 2015 and that States will meet the statutory rebalancing spending
targets.
This opportunity aligns with other provisions and activities that move toward the development and
implementation of these important structural changes. CMS will work with States to help accomplish
these changes. CMS will monitor compliance with the structural changes required under the program
and agreed to under the State work plan. Failure to meet required changes under the work plan will
result in loss of the Balancing Incentive Program increased FMAP.
Detailed information about the classification of long-term services and supports for the purposes of
determining States’ eligibility and the required structural changes can be found in the accompanying
application.
We hope the guidance set forth in the application increases the likelihood of States’ participation in
this exciting opportunity to support balancing the States’ long-term services and supports system.
We look forward to working with States, individually and collectively, to provide assistance and to
facilitate collaboration in implementing this new grant program. CMS would like to reiterate that this
option is but one tool among many in current law and Affordable Care Act that States can use to
improve service delivery for all people, not just those with chronic conditions or those covered by
Medicaid.
Please send any comments or questions to Balancing-Incentive-Program@cms.hhs.gov.
Sincerely,
/s/
Cindy Mann
Director

Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Ron Smith
Director
Health Services Division
American Public Human Services Association
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Debra Miller
Director for Health Policy
Council of State Governments
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Heather Hogsett
Director of Health Legislation
National Governors Association

